Section 45, Article IV of the Constitution is, in part, a charter of our liberty and way of life. It definitely recognizes the fact that all wisdom does not reside in the Legislative Department of the State, that the Legislators in general originate and come from the great body of the common people who constitute the backbone of our civilization, but, nevertheless legislative bodies have in their midst and a part thereof the astute and cunning who represent special interests, above the common good of all the people. And it is a matter of legislative history running back to the foundation of the republic that "Jokers" are embodied in legislative acts to protect and serve private interests to the detriment of the common good, and sometimes to punish some group or faction. Hence said section provides, and we find kindred provisions in most every state in the union: "Each law shall contain but one subject, which shall be clearly expressed in its title."
In Ballentyne v. Wickersham, it was observed: "There was a second abuse, against which this provision was levelled. The subject of the act 'shall be clearly expressed in the title.' The intention of this was, that the title of the act or bill should inform the members of the legislature, and perhaps the public, of the subject on which the former were invited to vote and legislate. Matters foreign to the main objects of the bill had sometimes found their way into bills — surreptitiously, at times, it was charged — and thus the members were induced to vote for measures in ignorance of what they were doing. The constitutional provision intended to render a continuance of this abuse impossible." Ballentyne v. Wickersham, 75 Ala. 533,536.
What is the subject of Act No. 298, referred to as the Bradford Act? It is not to police and regulate labor in general nor to regulate organized labor in Alabama. The act deals with more than one subject, both in its title and body. *Page 27 
The first subject of the act is a State Department of Labor, and that subject is expressed in the title, "To create a Department of Labor of the State of Alabama, and to provide for its personnel, powers, functions, and duties and the performance thereof." This the act undertakes to do by Sections 3, 4 and 5, 7, 19 and 20.
The next subject just as clearly expressed in the title and dealt with in the body of the act is, "to provide for the appointment by the Governor of boards of mediation, and to provide for their personnel, powers, functions, duties, and procedure." This was provided for in the Code of 1940, Tit. 26, § 28. Provision for the appointment of such boards from time to time is made in § 6 of the act, and the jurisdiction, powers and functions are prescribed and they are authorized to act wholly and independently of the "Department of Labor of the State of Alabama." Said § 6 provides, inter alia: "The board of mediation shall make a finding of facts and a recommendation for settling such strike, lockout, or other dispute or disagreement, and, if such strike, lookout or other dispute or disagreement shall have been submitted for arbitration, a determination or award, which may be enforced by any court of law or equity in the same manner as other determinations or awards of matters submitted for arbitration. Such board shall remain in session no longer than is necessary to accomplish the purposes for which it was appointed, and in no event more than thirty days in which to make a determination, and the board shall be allowed an additional ten days time to make their findings of fact and recommendation for settling such strike, lockout, or other dispute, or disagreement, and, as soon as it shall have rendered its findings of fact, recommendation, determination or award, it shall be discharged. Copies of each finding of facts, recommendation, determination and award shall be submitted to the governor, and the director of the department of labor and to each party or a representative of each party to such strike, lockout, dispute, or disagreement."
The only connection with or relation of the Board of Mediation to the Department of Labor is that a copy of the report made to the Governor must be filed with the Director of the Department of Labor, and when the board makes its report it passes out of existence.
True the boards of mediation are empowered to deal with labor disputes and strikes and controversies between organized labor and the employers of labor. This presents a case strictly analogous to the case presented in Ballentyne v. Wickersham,75 Ala. 533, 534, 535, 540, where the title was, "An act to establish an Inferior Court of Criminal Jurisdiction for the County of Mobile, and to define the jurisdiction of said court, and the criminal jurisdiction of justices of the peace in said county." The argument that the comprehensive subject was the administration of the criminal law in Mobile County was rejected and the act was held violative of the "second section of the fourth article of the Constitution of 1875", now § 45 of Art. IV of the Constitution 1901, by the court speaking through Justice Stone, because both the title and body of the act contained and dealt with two distinct subjects, though both related to the enforcement of the criminal laws in Mobile County. That application of the constitution of that day is, or may be, regarded by some, as Old Stone's fogyism, but lest we forget, that interpretation, along with its readoption without change, was carried into the present constitution, and is the voice of the people of Alabama, who ratified and adopted it.
Another distinct subject dealt with in the act, both in title and body is, "to prohibit political contributions by labor organizations."
What has that to do with a Department of Labor? It is more nearly related to elections and denies the right of organized labor to speak through the ballot box. True it is, such organizations sometimes see but dimly their real interest, and follow the "will of the wisp" but if they want to be foolish, they have that right under the constitution, so long as other groups are allowed to do so. This is equal protection of law.
Sections 8, 9, 10, 11, 13, 14, 15, 16 and 18 relate to and deal with labor organizations, not through the department of labor, but through a direct legislative mandate, and form a definite and distinct subject, wholly apart from the dominant purpose of the act — to create a Department of Labor. The purpose of these sections is punitive of labor, and no doubt were a dominant force in inducing the enactment of the law.
At the tail end of the Act, § 22 is added to effect a repeal in part of § 28, Title 26 of the Code of 1940, embodied in the chapter on industrial relation. Probably not half *Page 28 
of the members of the Legislature had any knowledge that any such legislation was on foot. Certain it is there is no intimation in the title of the act that this repeal was contemplated.
Glamorous, fulsome and laudatory canons of constitutional and statutory interpretation are often used to camouflage and bolster up doubtful and vicious legislation, and to obscure and set at naught the provisions of the supreme law of the land, — the constitution, which, in the end, must stand as a "pillar of Cloud by day and a pillar of fire by night" if our civilization and way of life are to be preserved, but such glamorous and fulsome rules of statutory interpretation cannot, in our jurisdiction, save an act which is double in its title and body, from the condemnation of § 45 of the Constitution of 1901.
I shall not here collate the authorities, but rest content to refer to the authorities cited by my brother Justice THOMAS, in his dissenting opinion, in which, for reasons stated above, I concur.